DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The requirement that  “W in the alloy material is up to 3.5 weight percent” in claim renders the claim indefinite. The requirement is broader than the requirement of claim 1 that “the transition metal is tungsten in an amount between .1 and 2 weight percent” and a person having ordinary skill in the art would not be certain which range is required.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The requirement that “W in the alloy material is up to 3.5 weight percent” in dependent claim 7 is broader than the requirement that “the transition metal is tungsten in an amount between .1 and 2 weight percent” in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (Pub. Date: 1988, Grain Refinement and Superplasticity in Ni-30Cr-5Al Alloy, see machine translation unless otherwise noted), hereinafter Kuboki, in view of Kudo et al. (US-4400210-A), hereinafter Kudo.
Regarding claim 1, Kuboki teaches a superplastic Ni-30Cr-5Al alloy (original document: pg. 87, Title) in wt.% (original document: pg. 88, Table 1, title) which constitutes the claimed an alloy material comprising an Ni Cr Al alloy and the claimed Al is present in an amount of 3.1 to 5.1 weight percent.
Kuboki does not explicitly disclose the claimed transition metal included in an Ni Cr Al alloy causes no liquid phase below 1310°C, creates over 45% of a gamma phase above 900°C up to 1310°C, and creates over 30% comprised of a gamma prime phase between 450°C and 600°C, and the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,AI,Mo)y and x and y are integers or the claimed transition metal is tungsten in an amount between 0.1 and 2 weight percent.
However products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). Applicant is directed to MPEP 2112.01.
Additionally, according to instant specification [051] “the alloy binder may comprise a transition metal that upon being included in the Ni Cr Al alloy causes no liquid phases below 1310˚C, creates over 45% of a gamma phase above 900˚C up to 1310˚C, and creates over 30% comprised of a gamma prime phase between 450˚C and 600˚C, wherein the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,Al,Mo)y wherein x and y are integers”. This language (specifically “upon being included”) shows that the claimed temperature dependent phases and gamma prime phase characterized by a formula are a direct result of the transition metal being included, and are not dependent upon the processing.
Kudo teaches an alloy overlapping the alloy according to Kuboki (Col. 4 L. 1-10) which further includes up to 7.5% molybdenum and up to 15% tungsten where Mo + ½ W is from 3.5-7.5% in order to provide a beneficial balance between resistance to stress corrosion cracking and material economy (Col. 5 L. 65 – Col. 6 L. 21) which overlaps the claimed the transition metal is tungsten in an amount between 0.1 and 2 weight percent.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Alternatively, a person having ordinary skill in the art may come to the claimed range of tungsten by the teachings of Kudo through routine experimentation attempting to optimize the balance between resistance to stress corrosion cracking and material economy as taught by Kudo above.
It would be obvious to a person having ordinary skill in the art to apply the molybdenum and tungsten content according to Kudo to the alloy according to Kuboki in order to provide a beneficial balance between resistance to stress corrosion cracking and material economy as discussed above.
Since Kuboki as modified by Kudo teaches the claimed composition as well as an included transition metal as required by the specification, a person having ordinary skill in the art would expect the claimed no liquid phase below 1310°C, creates over 45% of a gamma phase above 900°C up to 1310°C, and creates over 30% comprised of a gamma prime phase between 450°C and 600°C, and the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,AI,Mo)y and x and y are integers to flow naturally from the alloy according to Kuboki as modified by Kudo.

Regarding claims 5 and 7, Kuboki as modified by Kudo teaches the claim elements as discussed above. As discussed above, Kuboki as modified by Kudo teaches a composition as shown in Table 1.
Table 1
Element
Claim 5
Claim 7
Kuboki & Kudo
Citation
Relationship
Cr
28-36
30-34
30
Kuboki Title
Within
Al


5
Kuboki Title

Mo
Up to 3.5
Up to 3.5
Up to 7.5
Kudo (Col. 5 L. 65 – Col. 6 L. 21)
Overlapping
W

Up to 3.5
Up to 15, alternatively up to 3.5
Kudo (Col. 5 L. 65 – Col. 6 L. 21)
Overlapping
Ni
≥55
≥61
50-65
By amounts above
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding claim 8, Kuboki as modified by Kudo teaches the claim elements as discussed above. With regards to the hardness limitation, in the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Additionally, instant specification [029] indicates that the hardness is obtained from the presence of the gamma prime intermetallic phases.
As discussed above, the claimed gamma prime intermetallic phase would flow naturally from Kuboki as modified by Kudo and therefore a person having ordinary skill in the art would also expect the claimed alloy material is 300 HVN in hardness before heat treatment to flow naturally from the alloy aaccording to Kuboki as modified by Kudo.

Regarding claim 9, Kuboki further teaches that the Ni-30Cr-5Al  alloy can be strengthened to about 600 in Vickers hardness by precipitation hardening at temperatures below 1225K (original document: pg. 87, Section: Synopsis) which is within the claimed the alloy material is greater than 500 HVN in hardness after a heat treatment. 

Claims 10, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (Pub. date:2013, Thermal spray applications in the steel industry, ASM Handbook), hereinafter Kay, in view of Kudo, and in view of Kuboki.
Regarding claim 10, Kay teaches general thermal spray applications in the steel industry (title, pg. 324-327). Kay further teaches thermal barrier materials like ceramic-NiCrAl cermets as possible intermediate layers which are self-fluxing alloys (pg. 326, table 1, col. 5, ¶2) which constitutes the claimed cermet material comprising ceramic particulates and a Ni Cr Al alloy binder placed within the ceramic particulates.
Kay does not explicitly disclose a specific range of Al content or the claimed the transition metal is tungsten in an amount between .1 and 2 weight percent.
Kudo teaches an alloy overlapping the NiCrAl according to Kay (Col. 4 L. 1-10) which further includes up to 7.5% molybdenum and up to 15% tungsten where Mo + ½ W is from 3.5-7.5% in order to provide a beneficial balance between resistance to stress corrosion cracking and material economy (Col. 5 L. 65 – Col. 6 L. 21) which overlaps the claimed the transition metal is tungsten in an amount between 0.1 and 2 weight percent.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Alternatively, a person having ordinary skill in the art may come to the claimed range of tungsten by the teachings of Kudo through routine experimentation attempting to optimize the balance between resistance to stress corrosion cracking and material economy as taught by Kudo above.
It would be obvious to a person having ordinary skill in the art to apply the molybdenum and tungsten content according to Kudo to the alloy according to Kay in order to provide a beneficial balance between resistance to stress corrosion cracking and material economy as discussed above.
Kuboki teaches an alloy overlapping the NiCrAl alloys of Kudo and Kay which includes 5% aluminum and exhibits high corrosion resistance, easy cold working, and high age hardening (P. 11 Par. 1) which is within the claimed Al is present in an amount of 3.1 to 5.1 weight percent.
Since Kay indicates an Al content but no specific range, and Kuboki teaches an alloy containing 5% aluminum beneficially exhibiting high corrosion resistance, easy cold working, and high age hardening as discussed above, a person having ordinary skill in the art would find it obvious to restrict the Al content of Kay to 5% as taught by Kuboki.
Kay as modified by Kudo and Kuboki does not explicitly disclose the claimed alloy binder comprising a transition metal in the Ni Cr Al alloy that causes no liquid phase below 1310°C, creates over 45% of a gamma phase above 900°C up to 1310°C, and creates over 30% comprised of a gamma prime phase between 450°C and 600°C, wherein the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,AI,Mo)y wherein x and y are integers. 	However products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). Applicant is directed to MPEP 2112.01.
Additionally, according to instant specification [029] the claimed material can be produced by processes including casting, welding, powder metallurgy, and additive manufacturing, and according to [051] “the alloy binder may comprise a transition metal that upon being included in the Ni Cr Al alloy causes no liquid phases below 1310˚C, creates over 45% of a gamma phase above 900˚C up to 1310˚C, and creates over 30% comprised of a gamma prime phase between 450˚C and 600˚C, wherein the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,Al,Mo)y wherein x and y are integers”. This language (specifically “upon being included”) shows that the claimed temperature dependent phases and gamma prime phase characterized by a formula are a direct result of the transition metal being included, and are not dependent upon the processing.
Since Kay as modified by Kuboki and Kudo teaches the claimed composition as well as an included transition metal as required by the specification, a person having ordinary skill in the art would expect the claimed no liquid phase below 1310°C, creates over 45% of a gamma phase above 900°C up to 1310°C, and creates over 30% comprised of a gamma prime phase between 450°C and 600°C, and the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,AI,Mo)y and x and y are integers to flow naturally from the alloy according to Kay as modified by Kuboki and Kudo.

Regarding Claims 14 and 19, Kay as modified by Kuboki and Kudo teaches the claim elements as discussed above. Kay does not explicitly disclose a composition of the NiCrAl in the NiCrAl cermet.
Kuboki teaches an alloy overlapping the NiCrAl alloys of Kudo and Kay which includes 30% chromium and exhibits high corrosion resistance, easy cold working, and high age hardening (P. 11 Par. 1) which is within the claimed Cr in the material is greater than or equal to 28 weight percent and up to 36 weight percent.
Since Kay indicates a Cr content but no specific range, and Kuboki teaches an alloy containing 30% chromium beneficially exhibiting high corrosion resistance, easy cold working, and high age hardening as discussed above, a person having ordinary skill in the art would find it obvious to restrict the Cr content of Kay to 30% as taught by Kuboki.
As discussed above, Kay as modified by Kuboki and Kudo teaches the composition as shown in Table 2.
Table 2
Element
Claim 14
Claim 19
Kay, Kuboki & Kudo
Citation
Relationship
Cr
28-36
28-36
30
Kuboki 
Within
Al


5
Kuboki 

Mo
Up to 3.5
Up to 3.5
Up to 7.5
Kudo (Col. 5 L. 65 – Col. 6 L. 21)
Overlapping
W


Up to 15, alternatively up to 3.5
Kudo (Col. 5 L. 65 – Col. 6 L. 21)
Overlapping
Ni
≥55
≥55
50-65
By amounts above
Overlapping



Regarding claim 15, Kay as modified by Kuboki and Kudo teaches the claim elements as discussed above. Kay further teaches self-fluxing alloys with blends of carbides like carbide cermets of tungsten carbide (pg. 326, col. 1-2) which meets the claimed cermet comprising tungsten carbide partiulates and a NiCrAl alloy binder placed within the tungsten carbide particulates. 
As discussed above, Kay as modified by Kuboki and Kudo teaches an Al content of 5% which is within the claimed Al is present in an amount of 3.1 to 5.1 weight percent and a tungsten content of up to 15% which encompasses the claimed the transition metal is tungsten in an amount between 0.1 and 2 weight percent.
The limitation “the alloy binder may comprise a transition metal that upon being included in the Ni Cr Al alloy causes no liquid phase below 1310°C, creates over 45% of a gamma phase above 900°C up to 1310°C, and creates over 30% comprised of a gamma prime phase between 450°C and 600°C, wherein the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,AI,Mo)y wherein x and y are integers” is considered optional. 


Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
The argument that Kudo does not disclose any gamma prime phase characterized by the claimed formula is not convincing.
As discussed in the rejection above, since Kuboki as modified by Kudo teaches the specification’s requirements for the gamma prime phase characterized by the claimed formula, it would be expected to be present.
The argument that the claims do not relate to properties but to different phases of matter is not convincing. The claims do not require phases of matter to be present, they require phases of matter to be present at specific temperatures, which is a property of the composition according to instant specification [046] and [051] as discussed in the rejection above.
The chocolate chip cookie analogy is not convincing, because, using the language of the analogy, the claims do not require a chocolate chip cookie, rather they require cookie dough, and they require that when that cookie dough is baked at a certain temperature, a cookie results. The cookie dough has been rendered obvious by the rejections and when baked as claimed, would also result in a cookie as claimed.
The argument regarding the amended aluminum and tungsten content is not convincing, the rejection has been modified according to the amendment.
The argument regarding the 102 rejections and the amounts of aluminum and tungsten is convincing, the 102 rejections have been replaced by 103 rejections modified according to the amendments.
The arguments against Kay regarding the claimed temperature dependent phases are not convincing for the same reasons they are not convincing against Kudo as discussed above.
Applicant’s arguments with respect to the rejections over Ul-Hamid have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736